Name: Council Regulation (EEC) No 4116/86 of 22 December 1986 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1987)
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 380 / 21 COUNCIL REGULATION (EEC) No 4116 / 86 of 22 December 1986 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Tunisia or Turkey ( 6 ); whereas in the absence of a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas , this Regulation therefore applies to the Community of Ten , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC ) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (*) and in particular Article 12 thereof, Having regard to the proposal from the Commission , Article 1 1 . From 1 January until 31 December 1987 the products originating in Turkey listed in the Annex shall be admitted for import into the Community of Nine at the customs duties indicated for each of them . 2 . For the purposes of application of this Regulation , 'originating products' shall mean those products which fulfil the conditions laid down in Association Council Decision No 4 / 72 attached to Regulation (EEC) No 428 / 73 ( 6 ), as amended by Decision No 1 / 75 attached to Regulation (EEC) No 1431 / 75 ( 7 ). Whereas , under Annex 6 of the Additional Protocol laying down the conditions , procedures and timetables for implementing the transitional phase referred to in Article 4 of the Agreement establishing an association between the European Economic Community and Turkey ( 2 ) and under Article 9 of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community ( 3 ), which was signed in Ankara on 30 June 1973 and entered into force on 1 March 1986 ( 4 ), the Community must totally or partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary , on a provisional basis , to adjust or supplement some of the advantages provided for in the abovementioned Annex 6 ; whereas the Community should , therefore , with regard to the products originating in Turkey contained in the list annexed to this Regulation , suspend until 31 December 1987 either the fixed component of the charge applicable to the goods falling within Regulation (EEC ) No 3033 / 80 or the customs duty applicable to the other products , at the levels indicated for each of them; The methods of administrative cooperation which ensure that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5 / 72 attached to Regulation (EEC) No 428 / 73 , as last amended by Decision No 1 / 83 , attached to Regulation (EEC ) No 993 / 83 ( 8 ). Article 2 When the imports of products benefiting from the arrangements provided for in Article 1 come into the Community in quantities or at prices which cause or threaten to cause serious loss to the Community producers of similar products or directly competitive products , the Common Customs Tariff duties may be partially or wholly reintroduced for the products in question . These measures may also be taken in the event of serious loss or the threat of serious loss limited to a single region of the Community . Whereas , in accordance with Article 119 of the Act of Accession of Greece , the Council adopted Regulation (EEC) No 3555 / 80 ( 5 ), determining the arrangements to be applied with regard to imports into Greece , originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , (0 OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No 217 , 29 . 12 . 1964 , p. 3683 / 64 . ( 3 ) OJ No L 361 , 31 . 12 . 1977 , p. 2 . ( 4 ) OJ No L 48 , 26 . 2 . 1986 , p. 36 . ( 5 ) OJ No L 382 , 31 . 12 . 1980 , p. 1 . ( 6 ) OJ No L 59 , 5 . 3 . 1973 , p. 73 . ( 7 ) OJ No L 142 , 4 . 6 . 1975 , p. 1 . ( 8 ) OJ No L 112 , 8 . 4 . 1983 , p. 1 . No L 380 / 22 Official Journal of the European Communities 31 . 12 . 86 3 . Any Member State may refer the Commission's action to be Council , within a period of 10 working days following the day of its notification . The intervention of the Council shall not have a suspensory effect . The Council shall meet without delay . It may by a qualified majority amend or annul the measure taken . Article 3 1 . In order to ensure the application of Article 2 , the Commission may decide by means of a Regulation to reintroduce Common Customs Tariff duties for a limited period . 2 . Where the Commission has been requested by a Member State to take action it shall take a decision within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . Article 4 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 Official Journal of the European Communities No L 380 / 23 ANNEX List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the Common Customs Tariff Order No CCT heading No Description Rate of duty 07.01 Vegetables , fresh or chilled : T. Other : 15.0001 ex 08.09 ex II . Aubergines , from 1 to 14 January Other fruit , fresh : 9 % 15.0003 18.06  Watermelons , from 1 November to 31 March Chocolate and other food preparations containing cocoa : 6,5 % 15.0005I A. Cocoa powder , not otherwise sweetened than by the addition of sucrose 3 % + VC 15.0007 19.02 C. Chocolate and chocolate goods , whether or not filled , sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa Malt extract ; preparation of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : B. Other : 9 % + VC with a max. of 27 % + ads 15.0009 21.07 ex II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough , known as 'papad' Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : Free 15.0011l I. Maize 3 % + VC 15.0013l II . Rice 3 % + VC 15.0015\ III . Other 2 % + VC Abbreviations: ( L ) = levy , VC = variable component , ads = additional duty on sugar .